758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.POST WALLCOVERING DISTRIBUTORS, INC. A MICHIGAN CORPORATION,PLAINTIFF-APPELLANT,v.NATIONAL DECORATING PRODUCTS ASSOCIATION, A NEW JERSEYCORPORATION, DEFENDANT-APPELLEE.
NO. 84-1370
United States Court of Appeals, Sixth Circuit.
2/21/85

ORDER
BEFORE:  ENGEL, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the National Decorating Products Association's motion to dismiss the appeal for lack of jurisdiction, Post Wallcovering Distributor's response, a reply to the response, National Decorating Products Association's motion for expedited review of the motion to dismiss and the response thereto.


2
It appears from the record that in 1980 the parties to this action entered into a consent judgment in the United States District Court for the Northern District of Illinois and a permanent injunction was entered against Post Wallcovering Distributors.  Post Wallcovering Distributors initiated an action in 1983 in the Oakland County Circuit Court, State of Michigan, alleging that the consent judgment had been breached.  The case was removed to the United States District Court for the Eastern District of Michigan at Detroit.  In 1984, that district court transferred the case to the United States District Court for the Northern District of Illinois which was the court in which the consent judgment was entered in 1980.  Rehearing of that order of transfer was sought and denied.


3
Post Wallcovering Distributors has appealed from the order transferring the case to the Northern District of Illinois.  An order transferring an action is interlocutory and nonappealable.  Lemon v. Druffel, 253 F.2d 680, 683 (6th Cir. 1958), cert. denied, 358 U.S. 821 (1959); cf. Phillip Carey Manufacturing Co. v. Taylor, 286 F.2d 782, 784 (6th Cir. 1961), cert. denied, 366 U.S. 948 (1961).  The appeal and the arguments presented by appellant's counsel are frivolous.


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.